Shepley, C. J. —
By the tax Act of 1845, c. 159, §§ 2, 3, 4, the intention is clearly exhibited to subject all real and personal property of the inhabitants of this State to taxation, unless it be specially exempted. It is equally clear, that it was not the intention to subject the same property to be twice taxed at the same time, in the ordinary mode of taxation, when such a result could be conveniently and safely avoided. § § 10, 11, 12, 13, 14.
Hence it is, that the second provision of the tenth section is found to declare, that all real estate belonging to any corporation, as well as all its machinery and goods, shall be assessed to such corporation, in the town or place where such real estate or machinery and goods are situated or employed ; and that when the stockholders are assessed for the value of their shares, their proportional part of the value of such real estate, machinery and goods, shall be deducted from the value of their shares.
Yet it is true, that property is liable in many cases to be taxed twice, when it would appear to be difficult or unsafe to make provision by law to prevent it. Thus, stock in trade may be taxed to the owner, while he may be indebted for it to many persons, who may be taxed for those debts, or for the money loaned to purchase it. Real estate may be taxed to a mortgager in possession, while the mortgagee is taxed for the money secured by the mortgage.
A valuation of taxable property is, usually, very much greater than the actual value of the property owned by a community. This may be unavoidable. So imperfect are all human institutions, that perfect equality in the imposition of burdens is not to be expected. These provisions for valuation and taxation, are not considered to be in conflict with the general purpose to have all property subjected to taxation once, and only once, at the same time.
If the fifty shares of the Portland, Saco & Portsmouth Rail Road Co. constituted a part of the capital of the Augusta Bank, they were liable to taxation only by an assessment upon its stockholders, for the value of their shares. If they did *260not constitute a part of that capital, and were held by the bank by such a title, that no other person or corporation could be legally taxed for them, as the owner; they should be held liable to taxation to the bank, for the general purpose of the law would otherwise be defeated.
It appears from the agreed facts, that the Kennebec & Portland Rail Road Co., borrowed of the Augusta Bank §5000, and gave its note to the bank therefor, and at the same time caused a certificate for the fifty shares to be issued to the bank in the usual form of absolute ownership. It is apparent, that the note and the stock both did not constitute a part of the capital of the bank. The Joan of §5000, being made in the usual course of its business, the note received for it would constitute a part of its capital. The purchase of stock or shares in another corporation, would not be a transaction in the usual course of business, and it does not appear, that any portion of its capital was paid out therefor.
It is agreed, that the Kennebec & Portland Rail Road Co., and not the bank, received the dividends payable upon these shares. That the shares were sold by the bank on October 9, 1852, and that the proceeds were applied to pay the note. The conclusion is unavoidable, that the shares did not constitute a part of the capital of the bank, and that they were not assessed as such.
Parol evidence would not be admissible to prove, that the absolute title of the bank was intended to be a conditional one.
This case is not therefore, like the case of the Waltham Bank v. The Inhabitants of Waltham, 10 Metc. 334, where it was decided, that rail road shares, held by the bank in mortgage, were not taxable to the bank, but were to the mortgager.
Although parol evidence could not be admitted to change an absolute title into one conditional, it would not follow, that the bank holding the shares by an absolute title, might not, upon parol evidence, be held accountable to the Kennebec & Portland Rail Road Co. for their value.
It is insisted, that no provision is made by statute, for the *261taxation of personal property to a corporation, except in cases provided for by the tenth section of c. 159, not including shares in a corporation.
Provision having been made by statute, c. 1, § 3, that the word “ person,” might include bodies politic and corporate, as well as individuals, the Legislature does not appear to have been careful to notice corporations by name, when making enactments designed to operate upon all owning property or subjected to responsibilities. Nor has it been careful in all such cases to use the word person. Provision having been made by the ninth section of the statute, c. 159, that all personal property, except that enumerated in the tenth section, should be assessed to the owner in the town or place where he should be an inhabitant; when a corporation has been ascertained to be the owner, and to have its place of business established in a town or place, it must be considered as liable to taxation for personal property, not composing a part of its capital, especially in cases coming within the provisions of the statute, c. 76, § 13. * Plaintiffs nonsuit.
Tenney, Appleton and Cutting, J. J. concurred.